HUNTER, Robert C., Judge,
dissenting.
I conclude the case on which the majority relies, Moore v. Nationwide Mut. Ins. Co., 191 N.C. App. 106, 664 S.E.2d 326, aff’d *120per curiam, 362 N.C. 673, 669 S.E.2d 321 (2008), is distinguishable from this case, and thus, I respectfully dissent.
The underlying complaint alleged that in June 2008 plaintiff James W. Prouse was a passenger in his employer’s vehicle traveling on Interstate 485 when the vehicle was struck by a moving vehicle tire that had fallen from another moving vehicle. The collision caused the driver of the vehicle in which Mr. Prouse was riding to lose control and overturn. Mr. Prouse suffered permanent bodily injuries and, with his wife (collectively “plaintiffs”), filed the underlying suit against his employer’s insurer, Bituminous Casualty Corporation, and his personal automobile insurer, State Farm Mutual Automobile Insurance Company (collectively “defendants”). Plaintiffs sought recovery for bodily injuries and loss of consortium, which they alleged were covered by the uninsured motorist provisions of the insurance policies issued by defendants. Defendants filed separate motions to dismiss plaintiffs’ complaint pursuant to North Carolina Rule of Civil Procedure 12(b)(6); defendants argued plaintiffs’ claims were barred by N.C. Gen. Stat. § 20-279.21 and this Court’s holding in Moore, 191 N.C. App. at 110, 664 S.E.2d at 329. The trial court granted defendants’ motions and dismissed plaintiffs’ complaint.
I agree with the majority’s statement of our standard of review of the trial court’s grant of defendants’ Rule 12(b)(6) motions to dismiss. In our review, we must determine “whether, as a matter of law, the allegations of the complaint are sufficient to state a claim upon which relief can be granted under some legal theory.” Okuma Am. Corp. v. Bowers, 181 N.C. App. 85, 88, 638 S.E.2d 617, 619 (2007). In so doing, we “accept as true the well-pleaded factual allegations of the complaint and review the case de novo . ...” Id. However, in light of this standard of review, I conclude the majority’s and defendants’ reliance on Moore is misplaced.
In Moore, this Court concluded that the trial court “considered matters ‘outside the pleading’ ” when it heard the defendant’s Rule 12(b)(6) motion to dismiss. 191 N.C. App. at 108, 664 S.E.2d at 327 (quoting N.C. Gen. Stat. § 1A-1, Rule 12(b)(6) (2007)). Accordingly, we reviewed the trial court’s grant of the defendant’s Rule 12(b)(6) motion to dismiss as the grant of a motion for summary judgment. 191 N.C. App. at 108, 664 S.E.2d at 327; see Stanback v. Stanback, 297 N.C. 181, 205, 254 S.E.2d 611, 627 (1979) (“A Rule 12(b)(6) motion to dismiss for failure to state a claim is indeed converted to a Rule 56 motion for summary judgment when matters outside the pleadings are presented to and not excluded by the court.”), disapproved of on *121other grounds by Dickens v. Puryear, 302 N.C. 437, 276 S.E.2d 325 (1981). Thus, the defendant in Moore was required to show “ ‘that there [was] no genuine issue as to any material fact and that any party [was] entitled to a judgment as a matter of law.’ ” 191 N.C. App. at 108, 664 S.E.2d at 328 (quoting Wilkins v. Safran, 185 N.C. App. 668, 672, 649 S.E.2d 658, 661 (2007)). Once the defendant made this showing, the burden shifted to the plaintiff “ ‘to produce a forecast of evidence demonstrating specific facts, as opposed to allegations, showing he [could] at least establish a prima facie case at trial.’ ” Id. (quoting Wilkins, 185 N.C. App. at 672, 649 S.E.2d at 661) (emphasis added)).
Applying this standard in Moore, we concluded the plaintiff had not met his burden in that he had produced “[n]o evidence show[ing] from what vehicle, truck or trailer, if any, the pine tree log fell from, when it fell, or how long it had been lying on the interstate prior to impact.” 191 N.C. App. at 110, 664 S.E.2d at 329 (emphasis added). Thus, the plaintiff in Moore did not produce any evidence to support an essential element of his claim under N.C. Gen. Stat. § 20-279.21(b)(3)(b), the element of physical contact with a hit-and-run vehicle, and we concluded the defendant’s motion to dismiss was properly granted— albeit under a summary judgment standard. Id.
Here, in the orders granting defendants’ Rule 12(b)(6) motions to dismiss the trial court stated: “It appearing to the [c]ourt after oral argument and upon review of Plaintiffs’ Complaint and applicable law that the Complaint should be dismissed for failure to state a claim upon which any relief can be granted.” However, oral arguments in support of a motion to dismiss “are not considered matters outside the pleadings.” Charlotte Motor Speedway, Inc. v. Tindall Corp., 195 N.C. App. 296, 300, 672 S.E.2d 691, 693 (2009) (citing King v. Cape Fear Mem’l Hosp., Inc., 96 N.C. App. 338, 342, 385 S.E.2d 812, 815 (1989), disc. review denied, 326 N.C. 265, 389 S.E.2d 114 (1990)).
In Charlotte Motor Speedway, this Court rejected the appellant’s claim that the trial court converted a 12(b)(6) motion to dismiss into a motion for summary judgment where the trial court’s order stated it had reviewed the pleadings, the briefs, and the oral arguments by counsel in reaching its decision. Id. We concluded that “nothing in the record established] that the trial court considered matters beyond the pleadings[.]” Id. Similarly, here, nothing in the record reveals that the trial court considered any matter beyond the pleadings. Accordingly, unlike the Court in Moore, we must treat plaintiffs’ allegations as true and review plaintiffs’ complaint only “ ‘to test the law of the claim, not the facts which support it.’ ” Okuma Am. Corp., 181 *122N.C. App. at 88, 638 S.E.2d at 619 (quoting White v. White, 296 N.C. 661, 667, 252 S.E.2d 698, 702 (1979)).
The majority concludes that the differing standards of review in Moore and this case are not relevant to the resolution of plaintiffs’ appeal as plaintiffs’ complaint presents an insurmountable bar to the requested relief — that the allegations in the complaint do not establish physical contact between Mr. Prouse’s vehicle and the hit-and-run driver. In contrast, I interpret plaintiffs’ complaint as being consistent with our caselaw in alleging an indirect collision with a hit-and-run vehicle. Thus, I conclude the facts presented in this case are distinguishable from those in Moore and the standard of review applied in Moore provides a critical difference.1
“The distinction between a Rule 12(b)(6) motion to dismiss and a motion for summary judgment is more than a mere technicality.” Locus v. Fayetteville State Univ., 102 N.C. App. 522, 527, 402 S.E.2d 862, 866 (1991). As the majority notes, a motion for summary judgment “allows the trial court ‘to pierce the pleadings’ to determine whether any genuine factual controversy exists.” Lowe v. Bradford, 305 N.C. 366, 369, 289 S.E.2d 363, 366 (1982) (quoting Singleton v. Stewart, 280 N.C. 460, 464, 186 S.E.2d 400, 403 (1972)). This inquiry requires the nonmoving party to support his claim with specific facts; he cannot rely upon the mere allegations of his pleading. Id. 369-70, 289 S.E.2d at 366. Indeed, Rule 56(e) “precludes any party from prevailing against a motion for summary judgment through reliance on conclusory allegations unsupported by facts.” Id. at 370, 289 S.E.2d at 366 (emphasis omitted); N.C. Gen. Stat. § 1A-1, Rule 56(e) (2011).
The plaintiff in Moore did not meet this burden when the defendants challenged his claim that N.C. Gen. Stat. § 20-279.21(b)(3)(b) should require coverage for the damage sustained when his vehicle *123struck a “pine tree log” that was lying in the interstate. 191 N.C. App. at 107, 664 S.E.2d at 327. A collision with a natural object lying in the road does not require the involvement of a second vehicle, a prerequisite for a claim made pursuant to N.C. Gen. Stat. § 20-279.21(b)(3)(b). A pine tree log can fall onto a road without the involvement of any vehicle, and the Court noted the plaintiffs lack of any evidence of another vehicle in affirming the dismissal of the claim: “No evidence shows from what vehicle, truck or trailer, if any, the pine tree log fell from . . . .” Moore, 191 N.C. App. at 110, 664 S.E.2d at 329 (emphasis added)).
Here, plaintiffs alleged the vehicle in which Mr. Prouse was a passenger “was struck by a moving vehicle tire, which fell from a moving vehicle.” Thus, as we are required to treat plaintiffs’ allegations as true, Okuma Am. Corp., 181 N.C. App. at 88, 638 S.E.2d at 619, this case — unlike Moore — necessarily involves a second vehicle and a collision with a part of that vehicle or its cargo.
Furthermore, I do not agree with the majority that the Supreme Court’s decision affirming Moore was an express rejection of the rationale espoused by the dissenting judge at the Court of Appeals. Moore, 362 N.C. at 673, 669 S.E.2d at 321; Moore, 191 N.C. App. at 111, 664 S.E.2d at 329 (McCullough, J., dissenting). The Supreme Court’s per curiam opinion provided no insight into the Court’s reasoning.2 Moore, 362 N.C. at 673, 669 S.E.2d at 321. Rather, in light of the summary judgment standard of review applied in that case, I interpret the Supreme Court’s ruling as being limited to affirming that the plaintiff in Moore failed to meet his burden of forecasting evidence of an essential element of his claim — direct or indirect physical contact with a hit-and-run vehicle.
The requirement for physical contact between the insured and the hit-and-run driver did not originate with Moore.3 In McNeil v. *124Hartford Acc. & Indem. Co., 84 N.C. App. 438, 442, 352 S.E.2d 915, 917 (1987), this Court concluded that our caselaw had interpreted the uninsured motorists provision of N.C. Gen. Stat. § 20-279.21(b)(3)(b) to require physical contact between the vehicle operated by the insured and the vehicle operated by the hit-and-run driver. Id. Specifically, we held in McNeil that this physical contact requirement could be satisfied in an indirect manner, in a “ ‘chain collision’ ” that involved a hit-and-run vehicle. Id. Subsequently, in Andersen v. Baccus, 335 N.C. 526, 529, 439 S.E.2d 136, 138 (1994), our Supreme Court cited McNeil and approved this Court’s interpretation of the uninsured motorist provision of N.C. Gen. Stat. § 20-279.21 as requiring a “direct or indirect” collision with the hit-and-run driver’s vehicle. Significantly, Andersen was cited as the basis for this Court’s reasoning in Moore, 191 N.C. App at 110, 664 S.E.2d at 329. Thus, contrary to the majority’s assertion, I conclude that our caselaw has not expressly rejected the proposition that the direct or indirect physical contact requirement could be satisfied by a collision with a part of a hit-and-run vehicle or its cargo. There is no practical distinction between a direct collision with a hit-and-run vehicle, as recognized in Andersen, an indirect collision with a hit-and-run vehicle through an intermediate vehicle, as recognized in McNeil, and an indirect collision with a part of a hit-and-run vehicle — such as a spare tire — or its cargo, as in the present case.
The reasoning of Andersen and McNeil was applied by Judge W. Earl Britt in Geico Ins. Co. v. Larson, 542 F. Supp. 2d 441, 447 (E.D.N.C. 2008). While the decision is not binding on this Court, I find it to be a persuasive application of our caselaw. In Geico, the uninsured motorist provision of the insured’s automobile insurance policy provided coverage for injuries where a hit-and-run vehicle “ ‘hits’ ” the insured, the insured’s vehicle, or the vehicle which the insured was occupying. 542 F. Supp. 2d at 445 (emphasis omitted). The district court concluded that where a rock fell from an unidentified truck and struck the insured’s vehicle in an “unbroken ‘chain eollision[,]’ ” the physical contact requirement of N.C. Gen. Stat. § 20-279.21(b)(3)(b) could be satisfied and allowed the case to proceed with discovery. Geico, 542 F. Supp. 2d at 447-48 (citing McNeil, 84 N.C. App. at 442, 352 S.E.2d at 917).
*125In summary, I conclude Moore, 191 N.C. App. at 110, 664 S.E.2d at 329, decided under a different evidentiary standard, is not controlling; the plaintiff in Moore failed to establish the existence of a hit- and-run vehicle, much less his physical contact with a hit-and-run vehicle. Rather, as did the dissenting judge in Moore, 191 N.C. App at 111, 664 S.E.2d at 329 (McCullough, J., dissenting), I discern no justification for denying that the physical contact requirement of N.C. Gen. Stat. § 20-279.21(b)(3)(b) could be satisfied by an indirect and unbroken chain collision with a part of a hit-and-run vehicle or its cargo. Accordingly, I conclude the dismissal of plaintiffs’ complaint was improper, and I would reverse the trial court’s orders.

. See Norman v. Nash Johnson & Sons’ Farms, Inc., 140 N.C. App. 390, 416, 537 S.E.2d 248, 265 (2000) (distinguishing a case cited by the defendants where the case cited involved the review of a motion for summary judgment instead of a Rule 12(b)(6) motion to dismiss, which was the subject of the appeal in Norman). Although, in Moore, this Court reviewed the trial court’s order as a grant of a motion for summary judgment, 191 N.C. App. at 108, 664 S.E.2d at 327, the text of the opinion leads me to conclude this Court should have reviewed the trial court’s order as a grant of a Rule 12(b)(6) motion to dismiss. In Moore, we stated that because the trial court considered ‘“the briefs and oral arguments of counsel’” the trial court had considered “matters ‘outside the pleadings’” in reaching its decision. Id. However, as stated above, “[r]equests, explanations, and arguments of counsel relating to a motion to dismiss are not considered matters outside the pleadings.” Charlotte Motor Speedway, Inc., 195 N.C. App. at 300, 672 S.E.2d at 693. Nevertheless, Moore was decided under a different evidentiary standard, and thus, the present case is distinguishable.


. See State v. Summers, 284 N.C. 361, 365, 200 S.E.2d 808, 811 (1973) (noting that a per curiam decision by the Supreme Court of the United States “¿[id] not specify the legal reasoning which influenced the Court”); Sellers v. Ochs, 180 N.C. App. 332, 336 n.2, 638 S.E.2d 1, 3 n.2 (2006) (distinguishing Collins v. Davis, 68 N.C. App. 588, 315 S.E.2d 759, aff’d per curiam, 312 N.C. 324, 321 S.E.2d 892 (1984), noting that the Supreme Court of North Carolina “summarily affirmed [Collins] per curiam without adopting the reasoning provided by” the authoring judge in Collins), disc. review denied, 361 N.C. 221, 642 S.E.2d 449 (2007).


. See Hendricks v. Guaranty Co., 5 N.C. App. 181, 182, 167 S.E.2d 876, 877 (1969) (affirming dismissal of the plaintiffs uninsured motorist claim due to a lack of physical contact between motorists); East v. Reserve Ins. Co., 18 N.C. App. 452, 455, 197 S.E.2d 225, 226 (1973) (affirming summary judgment against the plaintiff where he *124drove into a ditch to avoid a collision); Petteway v. S. Carolina Ins. Co., 93 N.C. App. 776, 777, 379 S.E.2d 80, 81 (affirming summary judgment against the plaintiff where his vehicle was forced off the road and did not come into contact with any other vehicle), disc. review denied, 325 N.C. 273, 384 S.E.2d 518 (1989).